Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of Species A (claims 1-4) in the reply filed on January 18, 2022 is acknowledged.  The traversal is on the ground(s) that the Office has failed to consider other technical features of Species A, B, and C.  Specifically, applicant submits that claim 1 recites “one or more lines of separation” and “where the one or more lines of separations extend outwardly from a perimeter of the through hole”.  Claim 5 recites, “a plurality of sheet sections” and “at least two of the sheet sections comprising an edge intersecting the perimeter of the through hole.”  Claim 12 recites, “a plurality of overlapping sheet sections” and “one or more overlap portions intersecting the perimeter of the through hole.”.  According to applicant, these are corresponding technical features that are neither taught nor suggested by Kosuka et al. (US 20130075974 A1).  Applicant submits that because the Species A, B, and C have corresponding special technical features, which the Office failed to consider, the Election of Species requirement was not properly made.  

This is not found persuasive because the features pointed out by applicant are not common technical features.  The technical feature common to Species A, B, and C is an adhesive seal comprising an elastic sealing sheet, an adhesive layer, a through hole extending through the thickness of the elastic sealing sheet and the adhesive layer, priori as A is common to both claims.  However, if it can be established that A is known, there is a lack of unity a posteriori, since A (be it a single feature or group of feature) is not a technical feature that defines a contribution over the prior art.”). 

The requirement is still deemed proper and is therefore made FINAL.

Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 18, 2021.

Information Disclosure Statement

The information disclosure statement filed on February 18, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been 
Copy of DuPont TYVEK DRAINWRAP P50 is not provided. 


Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kousaka et al. (US 20130075974 A1). 

As to claim 1, Kouska discloses a sealing method to seal the gap between an opening section in an outer wall and an insertion member and a seal member (adhesive seal) used in the method (0001).  

The seal member of Kousaka includes an elastic layer2 (elastic sealing sheet), an adhesive layer 3 laminated on one side of the elastic layer, and a release sheet 4 (release sheet defining a single sheet) laminated on the surface of the adhesive layer) (Figure 3 and 0055).  The release sheet disclosed by Kousaka is interpreted to cover the entire surface area of the adhesive layer (at least 90% of a surface area of the adhesive layer) (Figure 3).  Alternatively, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention cover the entire surface area of the adhesive layer with the release sheet of Kousaka, motivated by the desire to protect the adhesive layer from unwanted contamination and to securely store the seal member of Kousaka until it is ready for use. 

As to claim 1, Kousaka discloses a through hole 9 is formed in the sealing member in the center to allow a duct to be inserted (0053).  This disclosure of Kousaka is interpreted to suggest a though hole is extending through the thickness of the elastic 

The release sheet of Kousaka includes a cut 16 (one or more lines of separation), wherein the cut 16 extends outwardly from a perimeter of the through hole 9 (Figure 1, Figure 2, and 0082). 

As to claim 1, Kousaka teaches claimed invention except for the property of tensile elongation of the release sheet of 50% to 1,000%.  However, it is submitted that this property would inherently be present in the release sheet of Kousaka because the claimed release sheet and the release sheet of Kousaka are identical.  For example, the claimed release sheet comprises polyolefins (claim 2).  Kousaka teaches that the specific examples of the film forming the release sheet include olefin based films such as polyethylene or polypropylene (0070).  Given that the claimed release sheet and the release sheet of Kousaka are identical or substantially identical, absent any factual evidence on the record, it would be reasonable to presume that the release sheet of Kousaka would inherently have the claimed tensile elongation.  Alternatively, the claimed tensile elongation would obviously be present once the release sheet of Kousaka is provided.  MPEP 2112.01 (I). 

As to claim 2, Kousaka teaches that the specific examples of the film forming the release sheet include olefin based films such as polyethylene or polypropylene (0070). 



Based on the above, Kousaka anticipates or strongly suggests claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kousaka et al. (US 20130075974 A1) as applied to claim 1 above, and further in view of Ishikawa et al. (US 20060240208 A1).

Kousaka is silent as to disclosing claim 3.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the thermoplastic resins disclosed by Ishikawa, including LDPE and to form the release sheet of Kousaka, since Kousaka desires olefin based films in the formation of the release sheet (0070) and selection of known material based on its suitability for its intended use establishes a prima facie case of obviousness. MPEP 2144.07. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Friedland et al. (US 6238762 B1) discloses selectively tearbale covering sheet.  Shamer (US 20040028863 A1) discloses bonding system for pipe insulation. Mehta et al. (US 7740928 B2) discloses peel and stick stretch wrap.  Muenzenberger (US 10422447 B2) discloses sealing assembly and a sealing segment. Guillette (US 20210285574 A1) discloses adjustable polymeric pipe flashing system for impermeable geothermal applications.  Levitt et al. (US 6105579) discloses ophthalmic drape with tear line.  EP2397737 A1 discloses sealing sleeve and system comprising the sealing sleeve and guide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
January 28, 2022